DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
This office action is in response to an amendment filed 8/4/2022.
This application is a 371 filing of PCT/CN2017/096043 filed 8/4/2017 which claims priority to and the benefit of the patent application Serial No. 201710184736.2 filed with the National Intellectual Property Administration of PRC on March 24, 2017.
It is noted that applicant cannot rely upon the foreign priority papers to overcome any art rejections because a translation of said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15. Therefore, the effective filing date is 6/17/2019. 

Information Disclosure Statement
An information disclosure statement filed 8/4/2022 has been identified and the document considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  

Response to Amendments
Applicants have amended the specification to place the case in sequence compliance . The CRF has been recorded. 

Claim Objections
Claim 1 is objected to because of the following informalities: upon reconsideration, line 17 should recite –at least one additional nucleic acid--. Appropriate correction is required.

112 sixth (6th)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicants have provided a publication and explanation as to the intended meaning of “configured to conditionally inhibit expression”. Hence, this rejection has been reworded and designed to remove the rejection under 35 USC 112,b.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
In this case, applicants have cited functional language without structure in reciting “configured to conditionally inhibit expression”. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 Regarding these limitations “configured to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder of indicating a step coupled with functional language “expressing” and “inhibiting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s)  1-15, 19 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Applicants have explained that this is limited to microRNA binding sites that are “configured to conditional inhibition” by being sites that are bound by specific miRNAs. Applicants have provided a publication by Huang et al to illustrate this function.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.
Furthermore, claims 1-15, 19 and 20 lack description of the entire genus as recited as the specification as clarified by the response and illustrated by Huang et al. The specification in light of the art only teach an miRNA binding sequence wherein the conditional inhibition is conferred by the exact miRNA binding site which attracts cell specific miRNA binding. The disclosure of miRNA binding sites are not accompanied by a structure function relationship that provides a demonstration that this is a generic structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wroblewska et al (Nat Biotechnol. 2015 August ; 33(8): 839–841)  in view of Xie (US 20170233703). This rejection is maintained for reasons below. 
Wroblewska et al teach a set of nucleic acids that encode the following elements from the claims via SGP, MS2, L7Ae and siRNA-FF5 and siRNA FF4. 

    PNG
    media_image1.png
    151
    569
    media_image1.png
    Greyscale

a fourth nucleic acid molecule comprising a first promoter and a first regulatory element
a fifth nucleic acid molecule, operably linked to the fourth nucleic acid molecule and encoding a first regulatory protein;
a seventh nucleic acid molecule, operably linked to the sixth nucleic acid molecule and incorporating a second promoter and a second regulatory element;
an eighth nucleic acid molecule, operably linked to the seventh nucleic acid and encoding a second regulatory protein; and
at least one selected from the group consisting of:
a ninth nucleic acid molecule, operably linked to the fifth nucleic acid molecule and configured to conditionally inhibit expression of the first regulatory protein;
a tenth nucleic acid molecule, operably linked to the eighth nucleic acid molecule and configured to conditionally inhibit expression of the second regulatory protein,
wherein the first regulatory element is adapted to inhibit the function of the first promoter by binding to the second regulatory protein, and
the second regulatory element is adapted to inhibit the function of the second promoter by binding to the first regulatory protein.
Missing from the teachings are the following. 
a first nucleic acid molecule, incorporating a cell-specific promoter;
a second nucleic acid molecule, operably linked to the first nucleic acid molecule and encoding a transcriptional activator;
third nucleic acid molecule, incorporating a first recognition sequence of the transcriptional activator;
a sixth nucleic acid molecule, incorporating a second recognition sequence of the transcriptional activator;
However, in such regulatory systems (Xie et al teach the components above), use of tumor specific promoters are known to be used to produce a gene regulatory circuit appropriate for cancer cells (see figure 36 of Xie et al and ¶0012). The tumor specific promoter i.e. TERT express a transactivator (dCas9VP64 or dCas9Krab) that activates the regulatory proteins i.e. figure 5 and 7. 

    PNG
    media_image2.png
    127
    835
    media_image2.png
    Greyscale

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the tumor specific promoter drive expression of activators such as those taught by Xie et al in the constructs of Wroblewska. Such a modification would have resulted in a construct encompassed by claim 1. As noted above: 1) Wroblewska et al teach a gene circuitry that comprises proteins that regulate one another for tight regulation such as MS2 and L7ae that regulate one another that furthermore comprise nucleic acid sequences that regulate the expression thereof and 2) Xie et al teach a similar construct for use in cancer therapy that is benefited by use of a tumor specific promoter. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded construct could be used in cancer. 
Xie teaches dCas9-KRAB and miR21 (see e.g. ¶0080-0082). The sequences bind to dCAS9 sites (see figure 36). E1A expression is regulated (see figure 39). Claims 13 is included as they indicate what the protein of interest could be but not what it must be. 
Wroblewska et al teach that the 5th nucleic acid comprises a protein of interest as recited in claim 10. As well, Wroblewska et al teach that the sequences encode miRNA sequences such as miR21. 

    PNG
    media_image3.png
    282
    494
    media_image3.png
    Greyscale


Claims 5, 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wroblewska et al (Nat Biotechnol. 2015 August ; 33(8): 839–841) or Tigges et al (Nature, 2009, pages 309-312) in view of Xie (US 20170233703) as applied to claims 1-6, 10-16 and 18-20 above, and further in view of Villaboa et al, J Genet Syndr Gene Ther, 2011, pages 1-23 and Finer et al (US 20200206285).
Tigges et al teach that in a circuit, minCMV can serve as a first and second promoter (see figure 1). This is a tTa regulated promtoer wherein based on the totality of the references, can be regulated by TetR as set forth below by Villaboa.
Genetic circuits such as those described above are known to include LacI binding to LacO and TetR-Krab to TetO sites (see Villaboa, figure 1 and page 13, 14 and 18).
For improved treatment of cancer, miRNA are useable in vectors such as miR-145, mi-199a and more (see Finer et al, ¶0224).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the genetic switches well known in the art as well as the known miRNA for improved cancer therapy and control. Such a modification would have resulted in a construct encompassed by claim 7-9 and 17. As noted above: 1) Wroblewska et al and Xie teach a gene circuitry that comprises proteins that regulate each other in cell specific manners and 2) Tigges et al teach use of a CMV-1 promtoer that is regulated by tetR 3) Villaboa et al teach alternative regulatory proteins and 4) known miRNA sequences for enhanced therapy are beneficial and known to be used in constructs. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded construct could be used in cancer. 
Response to Arguments
Applicants argue that Wroblewska et al teach a synthetic regulatory circuit that is RNA based and therefore irrelevant in the claimed invention. Regarding Xie et al, applicants argue that the circuitry is not a simple sum of their parts wherein the promoters are not the key teachings. Applicants appear to argue that because it is RNA, the teachings of Wroblewska would render the intein split cas9 teachings of Xie non-functional. 
The two references, Wroblewska and Xie are analogous art teachings of synthetic regulatory circuits “to control cell behavior while avoiding potentially harmful genomic integration in therapeutic applications (Wroblewska et al, abstract).”They are both directed to regulating expression with high specificity especially limiting this regulation to specific conditions. To this end, the claims are directed to a composition where according to KSR one would combine these prior art elements according to known methods to yield predictable results. In so doing, the combination addresses the common problem identified by both references and that is regulating circuitry for cell-specific purposes.
 The two references have significant overlap in structure as shown below. The two comprise two sequences each comprising a promoter linked to sequences that drive expression of a first and second regulatory protein. The two have conditionally inhibitory sequences at the 3’ end (T18a, T21 for Xie and miRNA for Wroblewska et al).

    PNG
    media_image4.png
    146
    543
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    198
    577
    media_image5.png
    Greyscale

Xie advances the art by proposing control of the process with a transcriptional activator that binds to first and second regulatory sequences (dCas9 fused to vp64, Krab, Vpr or Suntag (¶0010) which is modified for tissue specific expression. 
[0012] In a further illustrative example of the claimed invention, application of the split-dCas9 system to bladder cancer cells is hereby demonstrated. By applying genetic circuitry AND gates to promoters hTERT (human telomerase reverse transcriptase) and hupII (human UroplakinII), specificity is demonstrated for genetic circuitry upon bladder cancer cells for diagnostic and potential therapeutic applications. In addition, increased specificity can be obtained through an inducible promoter such as TRE can be used to express gRNA in addition to Dox-induction.

Wroblewska et al advance the art by using two cell-specific inhibitors of the process.
While single microRNAs are often sufficient to differentiate between pairs of cell types (Supplementary Fig. 5), a multi-input circuit is needed to distinguish HeLa cells from many other cell types simultaneously14.

Hence, as a whole, the two references provide strong motivation to combine the cell specificity of Wroblewska et al in the system of Xie et al because Xie directs one to cell-specificity proposing the use of promoters. 
Regarding the use of RNA in Wroblewska et al, this reference is drawn to modifying a synthetic circuit to be all RNA but in so doing provide the details of the circuit as DNA. The MPEP provides that prior art must be considered for all it teaches (MPEP 2123) and Wroblewska et al teach use of pDNA as well as RNA encoding circuits. 
For pDNA transfection, when no specific siRNA is present, both repressors and associated reporters remain at intermediate levels after 48 hours (Fig. 2f, g, Supplementary Fig. 20). siRNA-FF4 sets the state to high MS2-CNOT7 (blue) and low L7Ae (yellow), while siRNA-FF5 transfection results in the opposite state. The ON/OFF ratio between the two states is 56-fold for EBFP2 and 59-fold for EYFP.


II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) 

Regarding Xie et al, it is not the intein teachings that are relevant but the control aspect of the system such that it is limited in expression conditions. 
Regarding claims 13 and 14, these claims refer to claim 11 and 10 respectively. Claims 10 and 11 refer to choices of components. In claim 10 either the 5th or the 9th nucleic acid encodes a protein of interest. In claim 14, this is a fusion protein with the regulatory protein. However, the 9th sequence does not encode a regulatory protein so will read on the protein of interest. In claim 13, one of the 3 potential proteins of interest recited in claim 11 are further limited. However, the immune effector is not explicitly claimed in claim 11 or 13 and hence claims 13 and 14 simply describe potential applications but not required applications.  

Regarding Tigges, applicants arguments are persuasive. However, the use of Tigges, Villaboa and Finer as secondary references demonstrate that the prior art included each element although not necessarily in a single reference. However, the use of these elements were known to a person of ordinary skill in the art and each element would have performed known functions such that they could substitute for those in the primary references. CMV-1 could function as a first and/or second promoter with recognition sequences of a transcriptional activator. Villaboa reviews the state of the art of regulatory sequences and demonstrates the analogous use of LacI binding to LacO and TetR-Krab to TetO sites which could be used with the CMV-1 promoter of Tigges et al. Regarding Finer et al, the publication date is not relevant in this case but the effective filing date which is 7/26/2017 and to this end, Finer teaches that the miRNA are tumor suppressive miRNA (see e.gh. ¶0124). Hence, one could use this to replace those miRNA used by Wroblewska to regulate expression of the circuits. 	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633